my   28,   1947




                                             of Oouaty




     *x hma beea Q&ted to cea6tPlle Art, 3943
&a mmded   by pmwlt  #MleLl   of the zlrrgisla-
twer

       “fPhe bat    Federal Qeuaus shows the popu-
latior    ef this county to ha 28,871 at& our
l~*m~aa(l(a raluetion    is areuadl twenty-four mil-
ex&m &lams.




       Weml$ the iacrbase  be baaed on what ahe
actwallf  received  or whet she could have re-
cviywa if she had bean prid the maximum in the
Hon.   Joseph     C. Ternus     - Page 2



       year     1944?"

          San Patricia   Count   has a population  according   to
the 1940 Federal  Census of 2 8 ,%7k inhabitants  and its county
officials %re compensated    on a salary basis,   Therefore,   the
salary of the County Treasurer    of San Patricia  County is
governed by the provision3    of Article  3992e, Section   13,
V.C.36

            B. B, 258,   Acts of the 50th Legislature,     1947, p,
52, is an a@t amending Article       3943, V0C03,, which article
is applicable   to counties whose county officials      are com-
pensated   on a fee basis,     Therefore,  H. B6 258 has no appli-
cation   to San Patrieio    County,

                Section   13 of Article       3Y12e provides         in part   as
follows:

              “The 6ommissionersD            Court in counties         hav-
      ing a population           of twenty thousand (20,000)
      inhabitants        or more, and less than one hundred
    : and ninety       thousand (190,000)            inhabitants     ac-
      cording      to the last preceding            Federal    Census,
      is hereby      authorized        and it shall be its duty
      to Eix the salaries            of all the fo%lowing          named
      officers,       to-wit,;:     sheriff,     assessor     and COP-
      lector      of taxes,      county judge,        county wttor-
      sey,    including       criminal     district     attorneys      and
      county attorneys           who perform the duties           of dis-
      trict     attorneys,       district     clerk,     county clerk,
      treasurer,       hide and animal inspector0                Each of
      said officers         shaP1 be paid in money an annual
      salary      in twelve (12) equal instaK&ents                  of not
      less th8n the total            sum earned as compensation
      by him FQ his official              capacity     for the fiscal
      year 1935, and flat more t&n the nmximum amount
      aXlowed such officer             under laws existing          on
      August 24, 1935; provided               that in counties         hav-,
      ing a populatfon           of twenty thousand (20,OOC)
      and less than thirty-seven                thousand five hun-
      dred (37,500)        according        to the Last preceding
      Federal Census, and having an assessed                     valua-
      tion in excess          af Fifteen      Million     ($15,000,000,-
      00) Dollars,        according       to the last approved
      preceding       tax roll      of such county the maximum
      amount allowed          such offiesrs        as salaries      may be
      increased       one (1s) per cent for each One Million
      ($1,000,000000)           Dollars     valuation     or fractioml
Eon,.   ~Jmfeph   6.   Ternua   - Page   3
                                                                        .   1




Eon.    Joseph    C. Ternus     - Page 4



3ubdivision    (8) of Section   13 of Article   3912e,   In view of
the fore&olng,     the uimum    compensation   the County Treasurer
of Sam rrtrial.0    County could rearive    for tha current  fiscal
year is $27$0,00.

              You state       in your
                                letter   that the County Treasurer
is mw     reaeiving             Therefore,
                         $2400.00.            we would like to point
out that any UW~8ae      of salary for the year 1947 rust be la
th6 proportion   La the balance    of the year relates     to the
total auual    increase  that may be made.       See our Opinion ,No.
0-6576, A copy or which we are herewith        enclosin       In this
ceamectiea   we direct  your attention     to Article 6 b’9a-11,  V.C.S.
which is iu part as follows;

                 ?&en   the budget      has been   finally   rpproved
        by the Commissio~8rs~ OQurt, the budget,    as ap-
        prsvsd by the Court shall be filed  with the Clerk
        of the County Oaurt, and taxes levied   oaly in ac-
        cordance    therewith,   and no expendit~ure of the
        funds of the county ahall thereafter           be made ex-
       ‘cspt la 8trlct     compliance  with the budget as a-
        dopted by the Court.       Except that emergency ex-
        peaditunea,     ia case of grave public       necessity,    to
        meet unusual and udoreseea         coW.tiolns     which
        could nbt, by reasonably      diligent     thought and
        attention,    have been included     la the eriginal      bud-
        get, may from time to time be authorized             by the
        Court as amendments to the original           budget.    In
        all c~sea where such amendments to the original
        budget is tnade, a copy of the order of the Court
        uu~ading tb      budget shall be $l.led with the Clerk
        of the Co,unty Courtk and attrCh6d         to the budget
        o~igiaally    adopted,



              The ~SX~ISLIJScaspsnaatloa of the County Treaa-
        urer of Slia P~triclo Ceuaty (opemrting   on I salary
        basis) for 1947 is $2750000,     Since the County
        Treasurer   is now receiving    $2400,00,     however,   any
        increase  in salary that Is now made must be in .the
        same proportion    as the balance    of the year relates
        to the total    annual increase    that ma be made, and
        must be la compliance     with Article    6 i 9a-11,   V,C.S.,
        the Budget law a Article      3912e, Sec. 13, and Arti-
._